[Cite as Socha v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-2619.]

                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MICHAEL P. SOCHA

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2009-06621

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On October 12, 2010, the magistrate issued a decision recommending
judgment for plaintiff.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”     On November 29, 2010, with leave of court, defendant filed its
objections and a transcript of the trial. On December 29, 2010, with leave of court,
plaintiff filed a response.
        {¶ 4} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at Trumbull Correctional Institution (TCI) pursuant to R.C. 5120.16.                  On
September 14, 2007, plaintiff sat on a backless bench in the Ohio Penal Industries
building at TCI while waiting to get his legal mail. Corrections Captain Douglas Miller
entered the building riding a bicycle. He rested the bicycle, with its kickstand in use,
behind the bench where plaintiff was sitting. A few seconds after Miller entered the mail
Case No. 2009-06621                         -2-                       JUDGMENT ENTRY

room, inmate Scott Payne, sitting on a bench near plaintiff, exclaimed to plaintiff that the
bicycle was falling.   Plaintiff quickly turned his head, and when he saw the bicycle
falling, he pivoted and jumped to get out of the way. As he pivoted, he felt a tear in his
groin. The magistrate found that defendant’s employee breached a duty of care and
was negligent when he placed the bicycle immediately behind the bench where plaintiff
sat.
       {¶ 5} In reviewing defendant’s objections, “the court must conduct an
independent analysis of the underlying issues, undertaking the equivalent of a de novo
determination and independently assessing the facts and conclusions contained in the
magistrate’s decision.” Shihab & Assoc. Co., LPA v. Ohio Dept. of Transp., 168 Ohio
App.3d 405, 2006-Ohio-4456, ¶13.
       {¶ 6} In its first objection, defendant asserts that Miller did not breach a duty
owed to plaintiff. Miller testified that he rode the bicycle into the mail room; parked it
behind a bench where inmates sat; and secured the kickstand. Miller admitted that it is
common knowledge that a kickstand may not hold thereby causing a bicycle to fall over.
The magistrate determined that Miller breached his duty when he parked the bicycle
behind plaintiff despite his admitted knowledge that a bicycle can fall over even if a
kickstand is used.     Upon review of the transcript of the trial and the magistrate’s
decision, the court finds that the magistrate did not err in concluding that Miller
breached his duty to plaintiff. Defendant next asserts that Miller’s decision involved a
high degree of official judgment and discretion. The Supreme Court of Ohio has held
that “[t]he language in R.C. 2743.02 that ‘the state’ shall ‘have its liability determined * *
* in accordance with the same rules of law applicable to suits between private parties * *
*’ means that the state cannot be sued for its legislative or judicial functions or the
exercise of an executive or planning function involving the making of a basic policy
decision which is characterized by the exercise of a high degree of official judgment or
discretion.” Reynolds v. State (1984), 14 Ohio St.3d 68, 70; Von Hoene v. State (1985),
20 Ohio App.3d 363, 364. Prison administrators are provided “wide-ranging deference
Case No. 2009-06621                            -3-                        JUDGMENT ENTRY

in the adoption and execution of policies and practices that in their judgment are needed
to preserve internal order and discipline and to maintain institutional security.” Bell v.
Wolfish (1979), 441 U.S. 520, 547. The court finds that Miller’s decision to park the
bicycle behind the bench where plaintiff was sitting is not characterized by a high
degree of official judgment or discretion and that defendant is not entitled to
discretionary immunity from suits arising out of such decisions. Therefore, upon review
of the trial transcript, the court finds that the magistrate properly determined that Miller
breached his duty of care when he parked his bicycle behind plaintiff. Defendant’s first
objection shall be overruled.
       {¶ 7} In its second objection, defendant contends that plaintiff failed to prove
that the falling bicycle was the proximate cause of his injury. Plaintiff testified that as he
jumped to avoid the falling bicycle, he “yelled ow, and [he] felt something tear in [his]
groin area.” (Transcript, Page 14, Lines 14-15.) Further, the magistrate found that
plaintiff felt a “pop” in his groin as he pivoted to avoid the falling bicycle.
       {¶ 8} In Mudrich v. Standard Oil Co. (1950), 153 Ohio St. 31, 39, the court
stated: “Whether an intervening act breaks the causal connection between negligence
and injury depends upon whether that intervening cause was reasonably foreseeable by
the one who was guilty of the negligence. If an injury is the natural and probable
consequence of a negligent act and it is such as should have been foreseen in the light
of all the attending circumstances, the injury is then the proximate result of the
negligence. It is not necessary that the defendant should have anticipated the particular
injury. It is sufficient that his act is likely to result in an injury to someone.”
       {¶ 9} Upon review of the trial transcript, the court finds that it was reasonably
foreseeable, under the circumstances, that plaintiff might injure himself in his effort to
avoid the danger created by the falling bicycle. Accordingly, the magistrate properly
determined that plaintiff proved that the falling bicycle was the proximate cause of his
injury. Defendant’s second objection shall be overruled.
       {¶ 10} Upon review of the record, the magistrate’s decision and the objections,
the court finds that the magistrate has properly determined the factual issues and
Case No. 2009-06621                        -4-                     JUDGMENT ENTRY

appropriately applied the law. Therefore, the objections are OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein. Judgment is rendered in favor of plaintiff.
The case will be set for trial on the issue of damages.


                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge
cc:


Emily M. Simmons                             Richard F. Swope
Assistant Attorney General                   6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor              Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

LP/JSO/cmd
Filed May 5, 2011
To S.C. reporter May 26, 2011